DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered. Claims 1-8, 10-15. Claims 9 and 16-20 have been canceled. Claims 5, 10, 13 have been withdrawn. 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 11-12, and 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite: wherein a width of the first fingers is less than the length of the first fingers. There is nothing in the specification that seems to support this amendment, and the instant 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al., (US 7682740B2 cited on IDS dated 08/12/2019) hereinafter Yong, in view of Okamura et al. (JP6354420B2, see machine translation cited on IDS dated 10/22/2021) hereinafter Okamura. 
Regarding Claim 1, Yong discloses an electrochemical cell electrode (Yong abstract) having an composite coating layer directly on the surface of the electrode, that is a substitute for a conventional separator (Yong col. 4 lines 24-28), reading on an integrated separator layer, the electrode comprising: 
an electrochemical cell electrode (Yong col. 4 lines 49-52) including a current collector (Yong col. 4 lines 53-54), reading on a current collector substrate, and an electrode active material layer coated on the current collector (Yong col. 4 lines 52-54) including a plurality of first active material particles (Yong col. 5 lines 2-6) necessarily having a first average particle size;

and an increased interfacial adhesion region (Yong col. 5 lines 35-37), where the separator layer is anchored to the pores on the electrode surface, thereby providing a firm physical bonding (Yong col. 5 lines 29-33), reading on an interlocking region adhering the separator layer to the electrode material composite, since the coating is strongly adhered to the electrode material, the interlocking region including a non-planar interpenetration of the separator layer and the electrode material composite in which first fingers of the electrode material composite interlock and three-dimensionally interdigitate at the surface boundary with second fingers of the separator layer, because the separator layer is coated on top of the electrode layer directly, it is anchored to the pores of the electrode (Yong col. 5 lines 29-33), thus creating a non-planar interpenetration. Furthermore, the composite porous layer (separator) and electrode material each have fingers that interlock (Yong Fig. 3), because the composite porous layer is coated on and within the pores of the electrode material, thereby providing a firm physical bonding (Yong col. 5 lines 29-33). 
Yong does not explicitly disclose wherein a length of the first fingers is greater than twice the first average particle size or twice the second average particle size, whichever is smaller, and wherein a width of the first fingers is less than the length of the first fingers. However, Yong does disclose the porosity and pore size of the separator layer can be controlled by the particle size of the inorganic particles (Yong col. 5 lines 45-52), which has an impact on the ion conductivity (Yong col. 9 lines 5-15). 
In a similar field of endeavor as it pertains to an integrated composite ceramic separator coated on an electrode (Okamura [0003]) having non-planar interpenetration (Okamura Fig. 3b), Okamura 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the particle size of the inorganic particles of the separator layer relative to the electrode particle size of Yong, such that a length of the first fingers greater than twice the first average particle size or twice the second average particle size, whichever is smaller, and wherein a width of the first fingers is less than the length of the first fingers as taught by Okamura in order to ensure suitable ion conductivity while maintaining suitable interfacial adhesion and without limiting battery performance, since particle size is an art-recognized result-effective variable, see MPEP 2144.05(II)(B).
Regarding Claim 3, Yong discloses all the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic particles to polymer is more preferably 50:50 to 99:1 (Yong Col. 8 lines 44-51) corresponding to a mass percent of 50% to 99%, and sufficiently the same as the claimed range of greater than 50%.  
Assuming, arguendo, that Yong does not have sufficient specificity to anticipate the claimed range, the range disclosed by Yong, 50:50 to 99:1 (Yong Col. 8 lines 44-51) overlaps significantly with the claimed range of greater than 50%. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a value that falls within the claimed range since there is such a significant overlapping portion, and the skilled artisan would have a reasonable expectation of obtaining the same results.
Regarding Claim 4, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic particles to polymer is more preferably 50:50 to 99:1 (Yong col. 8 lines 44-51), but does not explicitly give an example wherein the amount of inorganic particles in the separator layer is greater than 99%. Yong further discloses that too much of polymer may reduce the porosity of the separator layer, degrading the battery performance (Yong col. 8 lines 51-56) and too low of an amount of polymer may not have enough adhesion, degrading the mechanical properties (Yong col. 8 lines 56-61). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the claimed range such that the amount of inorganic particles is slightly greater than 99%, in order to balance battery performance with mechanical properties. Furthermore, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)), the skilled artisan would have had a reasonable expectation that having a an amount slightly higher than the upper limit of the amount 
Regarding Claim 6, Yong discloses all of the claim limitations as set forth above. Yong further discloses an embodiment wherein the electrode further comprises a polyolefin layer (Yong col.13 lines 58-64) for example a polyethylene separator (Yong Example 6, col. 15 lines 39-44), in addition to the electrode coated with the coating layer (Yong col.13 lines 58-64) and since the separator composite coating is coated directly on top of the electrode active material layer (Yong col. 5 lines 29-33), the additional polyolefin layer is necessarily disposed on the separator layer, such that the separator layer is between the layer of polyolefin and the electrode material composite. 
Regarding Claim 7, Yong discloses all of the claim limitations as set forth above. Yong further discloses an example wherein the plurality of inorganic particles is Al2O3, alumina (Yong col. 14 lines 49-51) which the skilled artisan understands is an example of a ceramic material.
Regarding Claim 8, Yong discloses an electrochemical cell electrode (Yong abstract) having an composite coating layer directly on the surface of the electrode, that is a substitute for a conventional separator (Yong col. 4 lines 24-28), reading on an integrated separator layer, the electrode comprising: and electrochemical cell electrode (Yong col. 4 lines 49-52) including a current collector (Yong col.4 lines 53-54), reading on a current collector substrate, an electrode active material layer coated on the current collector (Yong col.4 lines 52-54) thus reading on “coupled to” since it is coated directly on the current collector, the active material layer comprising including a plurality of first active material particles (Yong col. 5 lines 2-6) necessarily having a first average particle size; and a separator layer (Yong col. 4 lines 24-28) coated directly on the electrode active material layer (Yong col. 5 lines 31-33), disposed such that the electrode active material is between the separator layer and the current collector (Yong Fig. 3, electrode (active material) is between the current collector and the composite porous layer (separator)), the separator layer including a plurality of, for example, Al2O3, or alumina particles, (Yong col. 14 lines 
Yong does not explicitly disclose wherein a length of the first fingers is greater than twice the first average particle size or twice the second average particle size, whichever is smaller, and wherein a width of the first fingers is less than the length of the first fingers. However, Yong does disclose the porosity and pore size of the separator layer can be controlled by the particle size of the inorganic particles (Yong col. 5 lines 45-52), which has an impact on the ion conductivity (Yong col. 9 lines 5-15).
In a similar field of endeavor as it pertains to an integrated composite ceramic separator coated on an electrode (Okamura [0003]) having non-planar interpenetration (Okamura Fig. 3b), Okamura 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the particle size of the inorganic particles of the separator layer relative to the electrode particle size of Yong, such that a length of the first fingers greater than twice the first average particle size or twice the second average particle size, whichever is smaller, and wherein a width of the first fingers is less than the length of the first fingers as taught by Okamura in order to ensure suitable ion conductivity while maintaining suitable interfacial adhesion and without limiting battery performance, since particle size is an art-recognized result-effective variable, see MPEP 2144.05(II)(B).
Regarding Claim 11, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic particles to polymer is more preferably 50:50 to 99:1 (Yong Col. 8 lines 44-51) corresponding to a mass percent of 50% to 99%, and sufficiently the same as the claimed range of greater than 50%.  
Assuming, arguendo, that Yong does not have sufficient specificity to anticipate the claimed range, the range disclosed by Yong, 50:50 to 99:1 (Yong Col. 8 lines 44-51) overlaps significantly with the claimed range of greater than 50%. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a value that falls within the claimed range since there is such a significant overlapping portion, and the skilled artisan would have a reasonable expectation of obtaining the same results.
Regarding Claim 12, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein, on a weight percent basis, the ratio of inorganic polymers to polymer is more preferably 50:50 to 99:1 (Yong Col. 8 lines 44-51), but does not explicitly give an example wherein the amount of inorganic particles in the separator layer is greater than 99%. Yong further discloses that too much of polymer may reduce the porosity of the separator layer, degrading the battery performance (Yong col. 8 lines 51-56) and too high of an amount of polymer may not have enough adhesion, degrading the mechanical properties (Yong col. 8 lines 56-61). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the claimed range such that the amount of inorganic particles is greater than 99%, in order to balance battery performance with mechanical properties. Furthermore, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)), the skilled artisan would have had a reasonable expectation that having a an amount slightly higher than the upper limit of the amount disclosed in the 
Regarding Claim 14, Yong discloses all of the claim limitations as set forth above. Yong further discloses an embodiment wherein the electrode further comprises a polyolefin layer (Yong col.13 lines 58-64) for example a polyethylene separator (Yong Example 6, col. 15 lines 39-44), in addition to the electrode coated with the coating layer (Yong col.13 lines 58-64) and since the separator composite coating is coated directly on top of the electrode active material layer (Yong col. 5 lines 29-33), the additional polyolefin layer is necessarily disposed on the separator layer, such that the separator layer is between the layer of polyolefin and the electrode material composite.
Regarding Claim 15, Yong discloses all of the claim limitations as set forth above. Yong further discloses wherein the plurality of the ceramic particles consist of, for example, Al2O3, or alumina particles, (Yong col. 14 lines 49-51), which is an example of an aluminum oxide.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al., (US7682740B2 cited on IDS dated 08/12/2019) hereinafter Yong, in view of Okamura et al. (JP6354420B2, see machine translation cited on IDS dated 10/22/2021), as applied to Claim 1 above, and further in view of Yoshio et al., (US20160285101A1, cited on IDS dated 08/12/2019) hereinafter Yoshio.
Regarding Claim 2, Yong discloses all of the claim limitations as set forth above. Yong does not explicitly disclose wherein the electrode material composite comprises a first layer including a plurality of first active material particles, and a second layer including a plurality of second active material particles. 
However in a similar field of endeavor as it pertains to nonaqueous electrolyte batteries (Yoshio Abstract) Yoshio teaches an example where the electrode active material comprises a first mixture layer “105” (Yoshio [0024]) comprising a plurality of first active material particles “102” (Yoshio [0027], Fig. 1 
It would have been obvious to one having ordinary skill in the art to add a second electrode active material layer, as taught by Yoshio, to the electrode with the integrated separator layer as disclosed by Yong, in order to obtain improved adhesion to the current collector while also obtaining excellent charge/discharge characteristics.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Yong does not disclose an interlocking region including non-planar interpenetration, and only teaches a coating layer anchored to pores on the electrode surface, because pores cannot be considered fingers. Further Applicant argues that no interpenetrating fingers are shown by Yong Fig. 3. 
The Examiner notes that Yong discloses that coating the composite layer onto the electrode layer allows the composite separator layer to be anchored to the pores, and thus creates non-planar interdigitation. That is, the composite layer goes into the pores to be “anchored”, and the electrode layer necessarily has corresponding “fingers” opposite the pores. While the term “finger” is not disclosed by the prior art, it discloses the desire of a ceramic particles infiltrating and anchored to pores of the electrode at the interface to increase bond strength. It is also noted that the term “finger” does 
The applicant further argues regarding Riley. These arguments are moot in view of the updated rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721